Citation Nr: 0824630	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-36 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945.  He died in September 2004.  The appellant is 
the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs Regional Office in Portland, Oregon.


FINDINGS OF FACT

1.  The veteran died in September 2004.  The death 
certificate lists the immediate cause of death as cerebral 
hemorrhage, due to atherosclerotic cerebrovascular disease, 
with dementia listed as contributing but not resulting in the 
underlying cause.  

2.  At the time of the veteran's death, service connection 
was in effect for malaria, evaluated at 0 percent disabling; 
and post-traumatic stress disorder (PTSD), evaluated at 50 
percent disabling.

3.  Cerebral hemorrhage, atherosclerotic cerebrovascular 
disease, and dementia were not shown during active service or 
during the years following service, nor were any other 
cerebrovascular problems.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
asserts that the veteran's PTSD caused his hypertension, 
which the appellant asserted is the leading cause of stroke 
and brain hemorrhage, which caused the veteran's death.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The veteran's certificate of death indicates that he died in 
September 2004.  The death certificate lists the cause of his 
death as cerebral hemorrhage, due to atherosclerotic 
cerebrovascular disease.  Dementia was listed as contributing 
to death but not resulting in the underlying cause of 
cerebrovascular disease.  No other conditions were cited as 
contributing to death, providing some evidence against this 
claim (as none of these problems were indicated in service).

At the time of his death, service connection was in effect 
for malaria, evaluated at 0 percent disabling, and PTSD, 
evaluated at 50 percent disabling.  

Service connection was not in effect for any other 
disabilities, providing more limited evidence against this 
claim.

The veteran's service medical records (SMRs) do not show that 
he was ever diagnosed with hypertension or any 
cerebrovascular problems.  The Board finds that the SMRs 
provide more evidence against this claim.

The post-service medical evidence consists of two physicians' 
reports completed in support of a 1994 claim for non-service-
connected pension, private medical records from June 2002 to 
April 2004, and a June 2004 VA psychiatric evaluation.

The Board finds that the post-service records provide 
evidence against this claim, failing to show or indicate a 
connection between the veteran's death and service or a 
service connected disorder. 

The veteran was not treated for, or diagnosed with, any 
cerebrovascular problems during service, and the earliest 
medical evidence of any cerebral disorder is in approximately 
1994.  This is approximately 49 years after separation from 
service.  Therefore, even if relevant medical treatment were 
shown during service, this lengthy period without treatment 
is evidence that there was not a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the veteran's entire medical 
history in determining if service-connection is warranted, 
including a lengthy period of absence of complaints); see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(holding that "negative evidence" could be considered in 
weighing the evidence).  

Furthermore, there is no evidence of any hypertension or 
other cerebrovascular condition that was manifest to a 
compensable degree within one year of separation from service 
to warrant service connection under 38 C.F.R.  §§ 3.307, 
3.309.  The Board finds that the evidence is probative 
against a direct service connection for the cause of death.

The appellant submitted a statement from Dr. "G.", who was 
the veteran's primary care physician from November 2003 until 
the veteran's death in September 2004.  Dr. G. reported that 
the veteran suffered from hypertension for many years and 
required medical treatment.  Dr. G. noted that the veteran's 
blood pressure was poorly controlled in February 2004 when he 
saw the veteran first at an office visit, and that the doctor 
was able to control the blood pressure into the goal range 
with adjustments of medications.  The physician stated that a 
chart review indicated that the veteran had long-standing 
hypertension, which he noted to be well known as the major 
cerebrovascular factor.

Dr. G. opined, "the fact that [the veteran] succumbed to an 
intracerebral hemorrhage is more likely than not related to 
the atherosclerotic hypertensive vascular disease, which was 
a chronic long-standing condition.  I therefore would be 
prepared to certify that the patient's death was related to 
the underlying hypertension."

The Board finds that the post-service treatment indicated by 
Dr. G.'s statement provides evidence against this claim, 
failing to show or indicate that the veteran's health care 
provider during the veteran's lifetime believed that there 
was a connection between his death and service or a service 
connected disorder. 

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

The Board must find that the preponderance of the evidence is 
against the claim that the veteran's cause of death (cerebral 
hemorrhage due to cerebrovascular disease with contributing 
dementia) was related to his service.  The Board finds that 
the medical evidence that supports this claim is clearly 
outweighed by the medical evidence against his claim.  
Additionally, the positive opinion that the "[veteran's] 
death was related to the underlying hypertension" is clearly 
outweighed by the evidence against this claim, as the medical 
opinion does not relate the veteran's death to any service-
connected condition.  In this regard, it is important to note 
that the veteran was not service connected for hypertension.  
Accordingly, the claim must be denied.

The Board has considered the appellant's written testimony, 
submitted in support of the argument that the veteran's cause 
of death should be service connected.  However, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection".  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Cerebrovascular disease is not capable of lay diagnosis, and 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical causation 
related to service many years ago.  The Board has therefore 
determined that the appellant's written testimony is 
outweighed by the service medical records (which do not show 
that the veteran had any cerebrovascular problems during 
service), and the post-service medical evidence (indicating 
cerebrovascular disease that began many years after service, 
and not indicating evidence associating the cause of death 
with service), and that this evidence shows that service 
connection is not warranted for the veteran's cause of death.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Applicable to the appellant's claim, is the statement of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in footnote 4 of the Jandreau decision, that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  Id.  
Here, the appellant seeks to offer an opinion as to the 
etiology of the veteran's hypertension and cerebrovascular 
disease.  She has not demonstrated the requisite medical 
knowledge to render an opinion as to so complex an issue.  
Hence, her opinion in this regard is not competent evidence.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the low threshold set by McLendon was not met, 
as there was no indication by the medical evidence that the 
veteran's death was possibly connected to service, or to his 
PTSD, therefore no VA medical opinion was required.  The 
medical record, clearly indicating a problem that began 
decades after service, provides evidence against such a 
finding. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant submitted private 
medical records and a private medical opinion.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


